Case: 11-20885       Document: 00511816613         Page: 1     Date Filed: 04/10/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           April 10, 2012
                                     No. 11-20885
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk




GEORGE D. LABLANCHE, III,

                                                  Plaintiff-Appellant,

versus

PRAIRIE VIEW A&M UNIVERSITY,

                                                  Defendant-Appellee.




                   Appeal from the United States District Court
                        for the Southern District of Texas
                                 No. 4:11-CV-3828




Before REAVLEY, SMITH, and PRADO, Circuit Judges.
PER CURIAM:*


       George LaBlanche, III, sued Prairie View A&M University for retaliation
under the Texas Commission on Human Rights Act. The district court dismissed

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-20885   Document: 00511816613       Page: 2   Date Filed: 04/10/2012

                                 No. 11-20885

without prejudice because LaBlanche had not provided evidence that he had
exhausted administrative remedies by complaining to the Texas Commission on
Human Rights. The court also barred LaBlanche from further civil actions with-
out paying the filing fees and obtaining permission.
      On appeal, LaBlanche, pro se, attempts to show exhaustion by attaching
a copy of an order of the Texas Workforce Commission granting unemployment
benefits. That does not satisfy his obligation to exhaust his administrative
remedies in regard to a claim of retaliation.
      The district court acted properly, and the judgment is AFFIRMED.




                                       2